

115 HR 5303 IH: Full Count Act of 2018
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5303IN THE HOUSE OF REPRESENTATIVESMarch 15, 2018Mr. Bishop of Utah (for himself, Mrs. Love, Mr. Stewart, and Mr. Curtis) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 13, United States Code, to provide for the more accurate and complete enumeration of
			 certain overseas Americans in the decennial census, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Full Count Act of 2018. 2.Methods to improve the enumeration of certain overseas Americans (a)In generalSection 141 of title 13, United States Code, is amended—
 (1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following:
					
						(g)
 (1)Effective beginning with the 2030 decennial census of population, the Secretary shall take appropriate measures to ensure, to the maximum extent practicable, that all Americans residing abroad on the decennial census date are fully and accurately counted, and are properly attributed to their respective States, and within the State so attributed, to the appropriate unit of local government.
 (2)The measures under this subsection shall include at least the following: (A)One or more methods by which, at the request of a nongovernmental organization, administrative records of such organization may, if such records satisfy such criteria as the Secretary may establish, be used to enumerate members of such organization who are residing overseas as of the decennial census date.
 (B)One or more methods under which an international Be Counted form may be completed at an embassy of the United States by Americans residing overseas as of the decennial census date.
 (C)Coordination and consultation with Federal agencies to ensure that all appropriate databases involving Americans living overseas are referenced when compiling data for the decennial census. The head of any such agency shall provide the Secretary assistance and data as described under this subsection.
 (3)Nothing in this subsection shall be considered to affect the methods used in the enumeration of any civilian or military personnel of the United States.
							.
 (b)ClarificationThe data obtained pursuant to section 141(g) of title 13, United States Code, as added by subsection (a), shall be used for the same purposes as other data and information collected under a decennial census of population, including the distribution of Federal funds and the apportionment of Representatives in Congress among the several States.
			